Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
Previous rejections of the claims under 35 USC 103 and provisional double patenting rejections are withdrawn in view of the amendments submitted in the RCE on 9/18/2020 and the examiner’s amendment below.
Claims 1, 3-14, 17-20, and 24-28 are allowed. Claims 2, 15, 16, 21, 22, and 23 are canceled by examiner’s amendment below.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lavar Oldham on 5/7/2021.

The application has been amended as follows: 

Cancel claims 2, 15, 16, 21, 22, and 23 in their entirety. 
Claim 1, delete “, wherein the less fouling sediment is produced” on line 20; replace “great” at the end of line 20 with “greater”.
Claim 24, delete “that results” on line 18 and replace with “causing”.
Claim 26, delete “that results” on line 18 and replace with “causing”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach, suggest, or otherwise render obvious a process of operating an upgraded ebullated bed hydroprocessing system utilizing a dual catalyst system to produce a less fouling sediment as claimed in claims 1, 24, and 26. The less fouling sediment is sediment produced after the unit upgrade and has a different composition than the initial sediment, not an indication of a lower quantity of sediment. Specifically, the art fails to teach operating the upgraded ebullated bed reactor using the dual catalyst system by selecting an operating temperature, a quantity of the dispersed metal sulfide catalyst particles, and a quantity of the heterogeneous catalyst configured to hydroprocess heavy oil at a same or increased reactor severity and produce a modified process stream containing less fouling sediment at a quantity great than or equal to sediment produced when initially operating the ebullated bed reactor, resulting in less equipment fouling. Claim 1; see also, claim 24 (configured to hydroprocess heavy oil at a reactor severity causing the same or higher sediment production rate and/or sediment concentration in the process stream and a reduced rate of equipment fouling) and 26 (configured to hydroprocess heavy oil at a reactor severity causing higher sediment production rate and/or sediment concentration in the process stream).
The closest art of record, Lott (US 2005/0241991), teaches a method of upgrading an existing ebullated bed hydroprocessing system that includes one or more ebullated bed reactors by replacing the heterogeneous catalyst with a dual catalyst system to produce less fouling (0017). However, Lott teaches wherein the amount of sediment produced a quantity great than or equal to sediment produced when initially operating the ebullated bed reactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771